Citation Nr: 0917972	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gynecological 
conditions to include residuals of a miscarriage, 
endometriosis, recurrent ovarian cysts, severe pelvic 
adhesive disease, and a hysterectomy.

2. Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law 

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1981 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2001, the Veteran appeared at a hearing before a 
Decision Review Officer at the RO.  In June 2004, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the claims file.

In March 2005, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a decision, promulgated in September 2006, the Board 
denied the claim of service connection for residuals of a 
miscarriage to include endometriosis and a hysterectomy.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the parties, the Veteran, who was then represented by 
counsel, and the Secretary of VA filed a Joint Motion to, in 
pertinent part, remand the Board's decision that denied the 
claim of service connection for residuals of a miscarriage.  
In an order, dated in January 2008, the Court granted the 
Joint Motion and vacated and remanded the matter for 
compliance with the instructions in the Joint Motion.

In January 2009, additional evidence was received in support 
of the Veteran's claim.  The Veteran waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

By a rating decision, dated in April 2007, the RO denied the 
Veteran's claim of service connection for posttraumatic 
stress disorder, and the claim is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.   


FINDING OF FACT

The Veteran does not currently have a disability as a result 
of a miscarriage during service or endometriosis; and the 
recurrent ovarian cysts, severe pelvic adhesive disease, and 
a hysterectomy are unrelated to service.


CONCLUSION OF LAW

Gynecological conditions to include residuals of a 
miscarriage, endometriosis, recurrent ovarian cysts, severe 
pelvic adhesive disease, and hysterectomy were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but Veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The RO provided post-adjudication VCAA notice by a letter, 
dated in April 2001. 

The notice informed the Veteran of the type of evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service. 

The Veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claim.



As for content of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet.App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
the VCAA notice was deficient, but as the claim of service 
connection is denied, no disability rating, which is the 
downstream element of a claim of service connection, 
following the grant of service connection, is assignable.  
Therefore the limited content error in the VCAA notice as to 
the downstream element does not affect the essential fairness 
of the adjudication of the claim of service connection, and 
the error is harmless. 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the statement of the case, 
dated in June 2002.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment records are 
associated with the claims file as are records and reports 
from VA and non-VA health-care providers.  The Veteran was 
afforded a VA examination.  



In addition in accordance with 38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901, the Board obtained a medical expert 
opinion from the Veterans Health Administration (VHA) in 
October 2008 and an addendum to the opinion was obtained in 
February 2009.  After the Veteran, who is represented by 
counsel, was provided copies of the opinions, the Veteran 
submitted additional argument and evidence. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran contends that she suffers from gynecological 
conditions as residuals of a miscarriage during service to 
include endometriosis, recurrent ovarian cysts, severe pelvic 
adhesive disease, endometriosis, and a hysterectomy.

The service treatment records document a history of gonorrhea 
in 1980 and in 1981 and dysmenorrhea in March 1982.  In 
August 1982, the Veteran was evaluated for recurrent pelvic 
pain, and the gynecological examination revealed no disease.  
In September 1982, a pap smear revealed a trichomonal 
infection.  In January 1983, the Veteran was hospitalized for 
evaluation of chronic pelvic pain of two years' duration in 
order to rule out endometriosis.  A diagnostic laparoscopy 
revealed a normal uterus, normal ovaries and tubes, and no 
endometriosis.  In May 1983, the Veteran had a positive 
pregnancy test.  In January 1983, it was noted that three 
weeks after the positive pregnancy test, the Veteran probably 
had a spontaneous abortion or miscarriage.  From January to 
March 1984, the Veteran was treated for non-specific 
vaginitis.  In 1985, she gave birth to a son.



After service, the Veteran had an elected tubal ligation 
(March 1988), abdominal wall exploration for a possible 
hernia (April 1990), a cystic mass lesion behind the uterus 
by pelvic ultrasound (February 1991), an essentially normal 
appearing uterus by diagnostic laparoscopy (March 1991), 
reversal of the tubal ligation (September 1991), and small 
bowel resections (1994 and 1996).

In August and September 1992, the Veteran complained of 
increased pain with an ovarian cyst.  

In March 1993, examination revealed a complex right ovarian 
cyst.

The record also contains a history of endometriosis, but 
diagnostic procedures done to investigate whether 
endometriosis was present or not were negative.

In May 1997, the Veteran sought surgical treatment for 
chronic pelvic pain, which had been present since 1992.  
History included three term births and one spontaneous 
abortion.  Surgery consisted of a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, lysis of 
adhesions, appendectomy, hernia repair, Halban's culdoplasty, 
and a scar revision.  The findings on the surgical pathology 
report included secretory endometrium and adenomyosis.  The 
diagnoses were chronic pelvic pain, incisional hernia, 
history of duodenitis, small bowel obstruction with bowel 
resection, and leukopenia.

In June 199, the diagnoses were pelvic adhesive disease, 
chronic pelvic pain, incisisional hernia and adenomyosis.  

In August 1997, a physician for the gynecological services at 
Brooke Army Medical Center stated that on the basis of the 
surgical pathology report the Veteran's pelvic pain and 
dysmenorrhea could be caused by uterine adenomyosis or the 
multiple fixed adhesions to both ovaries.

In a follow-up of the surgery in 1998, the Veteran's pelvic 
pain was attributed to pelvic adhesions.


In June 2001, the Veteran testified that she had no female 
problems until she had a miscarriage during service.

On VA examination in January 2002, the Veteran gave a history 
of endometriosis that was found during her surgery in 1997.  
The examination revealed no evidence of endometriosis.

In May 2003, a biopsy revealed benign squamous mucosa, but no 
diagnostic features of endometriosis.

In April 2004, on an annual gynecological examination, the 
examiner stated that the miscarriage in 1983 possibly 
contributed to endometriosis, but it was not primary cause of 
endometriosis.

In June 2004, the Veteran testified that she had received a 
clear diagnosis of endometriosis in 1997, which was the 
reason for her hysterectomy.

In its remand in March 2005, the Board requested a VA medical 
opinion by a gynecologist on the question of whether 
endometriosis was evident during service.  In June 2005, the 
examiner reported that he found no evidence of endometriosis 
at the time of the diagnostic laparoscopy in January 1983 or 
at the time of the hysterectomy in 1997.  Also, the examiner 
explained that the May 1997 biopsy finding of secretory 
endometrium was not endometriosis and was completely 
independent of the Veteran's 1983 miscarriage.  The 
gynecologist stated too that there was no link between the 
1983 miscarriage and the 1997 hysterectomy and no possible 
way that the 1983 miscarriage was responsible for any 
diagnosis of endometriosis. 

As the examiner did not address other claimed general 
gynecological conditions to include recurrent ovarian cysts 
and severe pelvic adhesive disease, the Board requested an 
VHA opinion from an expert in obstetrics and gynecology in 
order to decide the appeal.  

The physician was asked whether the factual evidence 
supported a conclusion that recurrent ovarian cysts and 
severe pelvic adhesive disease were at least as likely as not 
related to the Veteran's history of a miscarriage in 1983.

In formulating the opinion, the physician was instructed that 
the term "at least as likely as not" did not mean within the 
realm of possibility, rather it means that the weight of the 
medical evidence both for and against the conclusion was so 
evenly divided that it was as medically sound to find in 
favor of one conclusion as it is to find against the same 
conclusion. 

In a statement in October 2008, and in an addendum report in 
February 2009, the VHA physician, an Associate Clinical 
Professor of Obstetrics and Gynecology at the University of 
California, San Francisco and Fresno, provided the following 
opinions:

1). The Veteran's ovarian cysts were not causally related 
to the Veteran's miscarriage in 1983.  The VHA physician 
explained that a fertilized egg implants into the wall of 
the uterus.  The ovary after ovulation, forms a corpus 
luteum cyst which produces progesterone until the fetus 
and placenta take over the production of progesterone 
later in the first trimester.  Cysts form within the ovary 
as a normal function.  They may also form on the ovary in 
a pathologic manner due to neoplastic activity of either 
benign or cancerous nature or as a functional process from 
hormonal stimulation.  The loss of the corpus luteum cyst 
in early pregnancy may result in a miscarriage.  However, 
the formation of ovarian cysts do not contribute to the 
process that results in miscarriage.  The physician added 
that there was no literature of which he was aware of, 
that causally related ovarian cysts and miscarriage 
because there was no plausible causation.  

2). The Veteran's severe adhesive disease was not causally 
related to the Veteran's miscarriage in 1983.  The VHA 
physician explained that abdominal adhesions, by 
definition, are in the abdominal cavity but not in the 
uterine cavity where the pregnancy implants and grows.  

Abdominal adhesions are passive in that they do not 
produce hormones or toxic substances that can interfere 
with pregnancy.  The pain is caused by mechanical 
stretching and pulling of intra-abdominal organs.  
Endometriosis and other causes of adhesive disease may 
contribute to infertility through a variety of mechanisms.  
However, once pregnant, these do not interfere with the 
cause of pregnancy.  Therefore, abdominal adhesive disease 
does not increase the risk of miscarriage.  The physician 
added that there was no literature of which he was aware 
of, that causally related adhesive disease and miscarriage 
because there was no plausible causation.  

In November 2008, the Veteran underwent a diagnostic 
laparoscopy for extensive abdominal pelvic adhesions.  

Also of record are medical documents, or "medical treatise" 
evidence, some untitled and some attributed to various 
medical sources.  All discuss endometriosis, including 
symptoms and methods of diagnosing endometriosis.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The service treatment records show that before the report of 
a spontaneous abortion or miscarriage, following a positive 
pregnancy test in May1983, a diagnostic laparoscopy in 
January 1983 revealed a normal uterus, normal ovaries and 
tubes, and no endometriosis.  After the laparoscopy in 1983 
and after the report of a miscarriage, the Veteran was 
treated for non-specific vaginitis in 1984.  During service, 
the Veteran gave birth to a son.  

On the basis of the service treatment records, there is no 
medical evidence of an underlying disease process associated 
with the miscarriage or evidence of endometriosis, recurrent 
ovarian cysts, severe pelvic adhesive disease, or a 
hysterectomy, for this reason a gynecological disease, 
variously diagnosed, was not affirmatively shown during 
service and service connection under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established. 

Except for recurrent pelvic pain, there is no competent 
evidence either contemporaneous with or after service of an 
underlying disease process associated with the miscarriage or 
of endometriosis or of recurrent ovarian cysts or of severe 
pelvic adhesive disease, or of a hysterectomy that was noted, 
that is, observed during service, and the principles of 
service connection, pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) for an 
underlying disease process associated with the miscarriage or 
of endometriosis or of recurrent ovarian cysts or of severe 
pelvic adhesive disease, or of hysterectomy, do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for residuals of a miscarriage, that a miscarriage 
occurred during service is not enough to establish service 
connection, there must be a current disability resulting from 
the miscarriage.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of competent evidence of current 
disability attributable to a miscarriage, there can be no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

As for endometriosis, after service, following the May 1997 
surgical treatment, there was no finding of endometriosis on 
the surgical pathology report and no diagnosis of 
endometriosis.  And endometriosis was not found on VA 
examination in 2002 or on a biopsy in May 2003.  Although the 
record contains a history of endometriosis, the diagnostic 
procedures during and after service to determine whether the 
Veteran has endometriosis have been negative. 

As for the opinion of the examiner in April 2004 that the 
miscarriage in 1983 possibly contributed to endometriosis, 
but it was not primary cause of endometriosis, the Board 
rejects the opinion because: 1) the opinion is expressed in 
the term of a "possibility," the equivalent of "may," 
which implies that it was not "possible" and it is too 
speculative to establish a medical nexus, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus); 2) the opinion is based on 
insufficient facts, there is no evidence that the Veteran had 
or has endometriosis by diagnostic testing; and 3) the 
opinion is not supported with an analysis that the Board can 
consider and weigh against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Having rejected the 
favorable medical opinion of the reasons articulated and in 
the absence of competent evidence that the Veteran had or has 
endometriosis, service connection can not be granted.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303; Brammer at  225 
(1992). 

To the extent the Veteran's statements and testimony are 
offered as proof of a disability resulting from a miscarriage 
or of endometriosis, neither a disease process, resulting in 
a miscarriage, nor endometriosis is a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis or the determination as to the presence 
of the disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  
And the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  38 C.F.R. 
§ 3.159.  

Also, although there are special circumstances where lay 
evidence may establish a diagnosis of certain medical 
conditions, none of the special circumstances exist, 
regarding a disability resulting from a miscarriage or of 
endometriosis, namely: (1) a layperson is competent to 
identify a simple medical condition, such as a broken leg, 
but not a form of cancer; in this case, a disability 
resulting from a miscarriage or of endometriosis is not a 
simple medical condition like a broken leg; (2) the layperson 
is reporting a contemporaneous medical diagnosis; in this 
case, a disability resulting from a miscarriage or 
endometriosis is not diagnosed as explained above; or (3) the 
lay testimony describes symptoms at the time supports a later 
diagnosis by a medical professional; in this case, a 
disability resulting from a miscarriage or endometriosis is 
not diagnosed as explained above.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Veteran's statements and testimony are 
not competent evidence to establish a diagnosis or the 
presence of either a disability resulting from a miscarriage 
or of endometriosis. 

As for the medical treatises, a medical treatise may be 
regarded as competent evidence where standing alone, the 
treatise discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).  



In this case, the submitted treatises are general in nature, 
as it describes general symptoms and causes of endometriosis, 
as well as diagnostic methods for detecting endometriosis, 
which in the absence of medical evidence of endometriosis 
does not substantiate the claim.

As for service connection based on the initial documentation 
of recurrent ovarian cysts, severe pelvic adhesive disease, 
and a hysterectomy after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between a recurrent ovarian cysts, severe 
pelvic adhesive disease, hysterectomy and service to include 
as due to the Veteran's miscarriage in 1983, a lay assertion 
on medical causation is not competent evidence, including the 
Veteran's statements, and testimony, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  

The only evidence addressing the etiology of the Veteran's 
recurrent ovarian cysts and severe pelvic adhesive disease 
is the medical opinion of the VHA physician in October 2008 
and in February 2009.  Following a review of the Veteran's 
file and the evidence of record, the VHA physician expressed 
the opinion that there was no causal relation between the 
recurrent ovarian cysts and severe pelvic adhesive disease 
and the Veteran's miscarriage in 1983.  The VHA physician 
explained that the formation of ovarian cysts do not 
contribute to the process that results in miscarriage.  With 
respect to the Veteran's severe adhesive disease the VHA 
physician explained that abdominal adhesions, by definition, 
are in the abdominal cavity but not in the uterine cavity 
where the pregnancy implants and grows, and that abdominal 
adhesions are passive and do not produce hormones or toxic 
substances that can interfere with pregnancy, but the pain 
is caused by mechanical stretching and pulling of intra-
abdominal organs.  

The VHA physician explained that adhesive disease may 
contribute to infertility through a variety of mechanisms, 
but once pregnant the adhesions do not interfere with the 
cause of pregnancy, and therefore the abdominal adhesive 
disease does not increase the risk of miscarriage.  

The VHA physician added that there was no literature of 
which he was aware of, that causally related adhesive 
disease or ovarian cysts to miscarriages because there was 
no plausible causation.  There is no competent evidence that 
contradicts the opinion.  

As for the hysterectomy, after a review of the record, in 
June 2005, the VA gynecologist expressed the opinion that 
there was no link between the 1983 miscarriage and the 1997 
hysterectomy.  This medical evidence is uncontroverted.

The special circumstances where lay evidence may establish a 
diagnosis of certain medical conditions doe not apply to the 
question of medical causation.  Jandreau at 1377 (Fed. Cir. 
2007).

Also, to the extent that the Veteran relates what she has 
been told by a physician, hearsay medical evidence as 
transmitted by a lay person is inherently unreliable to 
constitute medical evidence and the statements and testimony 
are not competent evidence favorable to the claim.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

As for recurrent pelvic pain, that pelvic pain occurred 
during service is not enough to establish service connection, 
there must be a current disability resulting from the pelvic 
pain.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of competent evidence of a disability associated with 
pelvic pain other than that associated with recurrent ovarian 
cysts or severe pelvic adhesive disease, for which service 
connection has not been established, there can be no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As the Board may consider only competent independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent medical evidence, and as the preponderance of the 
evidence is against the claim of service connection for the 
reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for gynecological conditions to include 
residuals of a miscarriage, endometriosis, recurrent ovarian 
cysts, severe pelvic adhesive disease, and a hysterectomy is 
denied.


REMAND

By a rating decision, dated in April 2007, the RO denied the 
Veteran's claim of service connection for posttraumatic 
stress disorder.  In August 2007, the Veteran submitted a 
timely notice of disagreement.  As the RO has not yet issued 
a statement of the case, the claim is remanded in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim of service connection for 
posttraumatic stress disorder is remanded for the following 
action.

Furnish the Veteran a statement of the 
case on the claim of service connection 
for posttraumatic stress disorder.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


